EXHIBIT 4.5 THIRD SUPPLEMENTAL INDENTURE THIRD SUPPLEMENTAL INDENTURE (the “Third Supplemental Indenture”), dated as of December 19, 2016, to the Indenture dated as of October 7, 2010 (the “Base Indenture” and, as amended and supplemented to the date hereof, the “Indenture”) by and among UIL HOLDINGS CORPORATION, a Connecticut corporation (“UIL”), AVANGRID, Inc., a corporation duly organized and existing underthe laws of the State of New York (“Avangrid"), and THE BANK OF NEW YORK MELLON (formerly known as The Bank of New York), a corporation organized under the laws of the State of New York authorized to conduct a banking business, as Trustee (the “Trustee”). RECITALS WHEREAS, the predecessor company to UIL, UIL Holdings Corporation (“Predecessor UIL”) and the Trustee have heretofore executed and delivered the Base Indenture to provide for the issuance of Predecessor UIL’s unsecured senior debt securities to be issued from time to time in one or more series as might be determined by Predecessor UIL under the Indenture; WHEREAS, Predecessor UIL and the Trustee have heretofore executed and delivered the First Supplemental Indenture, dated as of October 7, 2010, pursuant to which Predecessor UIL issued its 4.625% Notes due 2020, in the aggregate principal amount of $450,000,000 (the “2010 Notes”); WHEREAS, on December 16, 2016, Predecessor UIL merged with and into Green Merger Sub, Inc., a Connecticut corporation (the “Merger”); WHEREAS, in connection with the Merger, the surviving entity, Green Merger Sub, Inc., was renamed UIL; WHEREAS, Predecessor UIL, Green Merger Sub, Inc. and the Trustee have heretofore entered into a Second Supplemental Indenture, dated as of December 16, 2015, pursuant to which UIL, as the surviving entity of the Merger, assumed all of the obligations of Predecessor UIL under the Indenture and the 2010 Notes; WHEREAS, UIL is a subsidiary of Avangrid; WHEREAS, UIL and Avangrid desire to amend the Indenture and the 2010 Notes to provide for the substitution of UIL with Avangrid as the issuer thereunder; WHEREAS, Section 9.01(f) of the Base Indenture permits the execution of supplemental indentures without notice to or the consent of any Holders to make any change that does not materially adversely affect the rights of any Holder;WHEREAS, the substitution of UIL with Avangrid as the issuer under the Indenture and the 2010 Notes shall not materially adversely affect the rights of any Holder; WHEREAS, pursuant to this Third Supplemental Indenture, Avangrid shall be substituted for UIL as issuer of the 2010 Notes and assume all of the obligations and perform every covenant of the issuer in the Indenture (including every Supplemental Indenture) and the 2010 Notes (collectively, the "Obligations"); WHEREAS, upon assumption of the Obligations by Avangrid, UIL shall be relieved of all obligations and covenants under the Indenture; WHEREAS, in connection with the execution of this Third Supplemental Indenture, the Trustee has received Officers’ Certificates and Opinion of Counsel as contemplated by Sections 9.05 and 10.03of the Base Indenture; and WHEREAS, all conditions necessary have been done or performed to make this Third Supplemental Indenture a valid and binding agreement of UIL and Avangrid in accordance with its terms.
